CORRECTED

    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1937V
                                        (not to be published)


    KIRSTEN SOMARELLI,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: June 19, 2020

    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs
                         Respondent.


Jason Robert Ohliger, Weinstein, Zimmerman & Ohliger, Milford, PA, for Petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS1

      On December 19, 2018, Kirsten Somarelli filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she sustained a SIRVA after receiving a BexSero-
Serogroup B Meningococcal vaccine on June 18, 2018. (Petition at 1). On February 26,
2020, a decision was issued awarding compensation to Petitioner based on the
Respondent’s proffer. (ECF No. 32).




1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated April 21,
2020, requesting $7,575.00 in fees and $419.50 in costs. (ECF No. 36). In accordance
with General Order #9, counsel for Petitioner filed a signed statement representing that
Petitioner incurred no out of pocket expenses. (ECF No. 38). Respondent reacted to the
motion on April 23, 2020, indicating that he does not object to the overall amount sought,
but that his lack of objection should not be construed as an admission, concession or
waiver as to the hourly rates, requested number of hours to number of hours billed. (ECF
No. 39). Petitioner did not file a response thereafter.

        In light of all the facts and circumstances of this case, particularly including the
history of expedited resolution within the Special Processing Unit, and mindful of
Respondent’s acquiescence (by non-opposition) to the fees and costs requested, I find
(after reviewing the submitted billing records, and based on my experience evaluating fee
applications in similar Vaccine Act claims) that the overall amount sought for attorney fees
and costs is reasonable. Thus, especially in the absence of any particularized objection
from Respondent, further analysis is not warranted. Special Masters have “wide latitude
in determining the reasonableness of both attorneys’ fees and costs.” Hines v. Health &
Human Servs., 22 Cl. Ct. 750, 753 (Fed. Cl. 1991). Moreover, Special Masters are
entitled to rely on their own experience and understanding of the issues raised. Wasson
v. Health & Human Servs.,, 24 Cl. Ct. 482, 483 (Fed. Cl. 1991) aff’d in relevant part, 988
F.2d 131 (Fed.Cir.1993) (per curiam). J.B. v. Health & Human Servs., No. 15-67V, 2016
WL 4046871 (Fed. Cl. Spec. Mstr. July 8, 2016) (addressing attorneys’ fees and costs in
the context of a history of attorneys’ fees and costs awards in over 300 similarly situated
SPU cases.)

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award as follows:

            •   A lump sum of $7,994.50, representing reimbursement for attorney’s
                fees and costs, in the form of a check payable jointly to Petitioner
                and Petitioner’s counsel.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision.3




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2
IT IS SO ORDERED.

                        s/Brian H. Corcoran
                        Brian H. Corcoran
                        Chief Special Master




                    3